583



          OFFICE OF THE ATTORNEY GENERAL   OF TEXAS
                           AUSTIN




Uonorable'GlaudrALqWflllfme
chairplaaand Exatmtive Blreotar
Texas UrmuploynentGcsmpanqation Oomnteaion
Auetln,   Texas

Beer Birt
lion.6lauQe A. Willlmm, page 2


         "Class B -Zm~loysee whose age ie 55 to 59 yeara
   (feaalers50 to 54) and whoas tern of employolbut
                                                  haa been
   66 yoare or more.
         "Glase 0 -i%ployeem whose age le less than 85 years
   (fern&W less than 80) and rherreterm of eaploymenthaa
   been 30 yeara or more.
   "b) Dlmbllity~Pen~ion8
         "Clma D -Any smp1oy.o whose terraof outplomn$
   hae been 15 yeare or more aa& who beoormo totagly dioable0
   by reaeon.of siblrness  nay, at the disoretlon of the @on-
   mltte'eand with the approval of the Preeldent   or Vioe
   Preeident,be granted @ dluability pansion, uhioh &al&
   Oontlnue for SuOh pario    only a8 the Oommittee&ay d~A3e.
         “8)  The ewmt ot tko annual pmnrion %n any 0r the
   above bhae8 Im I$ of t&e a+@-  aanual pay for.10 yaeH,
   multlplieB bf t&o number of 7’rm in thr q~qployee*rtern:
   of erplopent. The mlinf~q~arioa r&&l bo #N a mnth,
   but this 18 not tomapply to,dimbllLty penrionr gaated
   tc lp lo y*erutl& a th a n
                            80y e a r 6
                                      8enio
                                       ’    eo r       to   -io na
   g r a a tied
            to *p a r time”
                      t   emp 1 ~~e.a .



   pay for ten yearn has beeti)l'&OO a year, rill roaolve an
   auuual pension eqmsl to W# 08 )l,SOO, of i)raO,payable
   in monthly amounts of $37.60.
         "6) Seniea pen~n3.0~an mbjeot to the provit~laua
   wfth reapert to deduotion#as ret forth tn Seation 8,
   Paragraphs 87 and &S.
  -8.       Aa~oskle;aJ.
                     Mmb:UW   WamZItr.

         sTobl Pieiibility-Fullpay 15 weeka,hali ay for
   xmaluder of dlaabllity. I&xMua benefita to bo Seoa
   wee sitsr elr yeas of benefit paymmta.
             VartLal nisabifity-Per   t%rrt   13 week@, UN@ of
   ~ors in earaing oapagaoltyg
                             ,9ar mmairder of dieabUAty,
   60$ of 106s in earning oapa8iDpr POrio4i of *ymnt8    tit
   to oxwed 6%~ yearn in all.



        .
                                                             585




      *Be&iriin~ JMUA~J~ 1, 1940, the thirteen-weekperiods
rrpe@ifieC above sh&ll, fer eocictentBissbilityoasss
ori&nating oe and ai'tarMuat date, be inoreased to
oonform  to ,ti;o
                sohedule for full-pay periods set forth
in the 8:iaknms i;iaobllity Benefit sohedcle belom, if
the temi of empgploymnt1s 15 years or more,
'3. Sfoknese Disability BenefZta.
     Vhhbds benefits Wmmsnoe on the eighth aalendar
day of’nbaenae oh aoemmt oi+ 6iokaeea and, beginaing
January 1, 1840, the sioknesrrbloability beneritm in
siokneso disabliitg oasoo originating on &nd after
thet date abali bs a8 follower
     "a) ff term of eaploylnentbu boon 2 to 5 yeara -
         tull pay 4 weeks$ half p%y 9 weeks.
      b)   ff terniof rrploy50nt boa been 5 to 10 yean -
           full pq 19 week01 half prv X3 weoko.
      e) If tern of eJl@oymsathea boWi 10 to 16 yeWa -
         full pay 13 weclko)half pl.zr
                                     39 weeks.
      4) If tern of employmenthes been 15 to 29 yeara -
         fuu pay a0 uaOk#~ half pay Ib$,we&s.
      e) ff tera of eniployfneat
                               h8n bsoa 20 to 85 year8 -
         full pay 30 weoko; hall'pay 13 week@.
                              ha6 been 85 years or
      i) If lsenaof si~rpXeyao%t
         aore - full pay 88 w*ako.
     X&&.J.Bensritr am uot provided in the ii‘laq
                                                fir
otokueso of eqloyeer af less than two year** oervlae.
In mob oases ouch pmotloe as the Company my eatabliab
Srom time to tim will be folLweddt
*4. Oeeth     fh3m~t0.

     If the    exi~loyseleorae a wife wbc was living with



physically c*!iaentallyineapablo af oelt-su pdrt) rho war
aotual1.y supporaoa br the empWme  at the t!a* af doat&
the amount to be aarbed is the mmximum rpeai~fe4 in the
ooheduleo.
Eon. Clavde 8. rilliaas, page 4


          *In all other oasu the snmunts to bo awarded
     (within thb limits indloatiedby Ehe aahedules)and
                 to mhoa ttm payiuemtoshall be madeare
     the psrciolio
     subject to the dissrstion of the Bsnofit Ocmmlttee.
          *Benofiolarlesare lImited to a wife (or husband),
     dependent bhildren and ather dopandsnt relattva of
     t&r deoeaud.
             9x8 Death Bsnsfi6 sohedulu arer
             *a) aaoidsnt Death Warflta.
             TWgardlua    of the &eyselu    tara of 0mpleymonb
     &ii Aeoidrnt Death Bowfit not ta exae4 the aakount
     rgwified below may be paid in oas8~xf death by
     aeoident ariotingout of and ia the ooufsa bf uqloywntc

             “Three year•t payI not to ,exeud  $6,0OOt prmidod,
     hewever,     that if a greatas amumt setid ham bun     paid
     twdor     the 8iok~~#r Death          wimdula be2ar .&ad WM.
     ra.layu    dlod from                   *ban tram a*otd*nC
          aaxlawn a4 $6,000 ir              to   the   aiwaet of   4.
     Blehauo     Barth Bwdl*.
,.
     58W
Bon, O1alu* A. WuuaM,               pa&* 6


           In eonmotion with the blsabilltp penaioc~,we
note that mid psneions are paid to em~loy~lrwhose terns &
wsployaumt have been r0r firteon (x5) ~*3pc+m para UI~ rb0
beoom .dioabl& ae the t4Nlt 0r ~takneee 01 la o id*ntotlnr
than by aooidentaL   injury arising out of an4 in the oauru
ai their em  loyiwnt.    An 8nployu who haa workad lua than
fliteon (13! 6 year@ Ir .ntitLod to no swh QN6iOn nor does
he have any sight tc pertioipltoin the fund. Wo'nete
further that the amount ot @n&on he reoeirer i,s;leit
to the di8OretiOZl Of the hmlttu.      ]ror these roesone,
we are of the opinion that thorn dl.sabilltr   penmlon~ are
not Wtl(ye8 within the auaiag  or f3eotlon(0) et ArtLO 8891~17.
          The aooibmt d$&mbil,ity benefitr are p&l t@ aa-
plsyee8on aooount oi physioal disability  bs work Dp roama
of e4mideatal Lnjury arialog out of 6iudIn the ammo of
QlQb@blt   br the (Topgynl. An 6suployeefrrmntitlea to
rooelto those bsnatif8            of hir 16ngthoi employaant.
                        rqgartllera
It appoare to urnthat  thwe bonoifte are naursration  naqirmd
by the aegloyea Sor lnjsrier axl8ing out of and kthe   6~
61 8mpl0yi1~trather tMa reaainuufiO#i  ?OT ee~~fO#8 rendon&
te the aap1oyer. We, thawfore, hold thet m&h bu$ifiirm
are rrotwage@ within the meaning OS 8eotion (cf of ~Wtiirlo
          mpra.
atBZlb-1’7,
                     Aa to tha oloknus .dtlaabillty
                                                 bwwtfit~, wo *TO
or   the   opinion       that   8ueh benei~to nre w 01 witi&       the
am&nine     oi       secrtion (0) or Miulo    DIBlllLb.“47,: ltQTa *
                                                                   a a te
                                                                       ur c )
texable a.           N’&      we emlo#* a oopy of Qur 0pinLon 100.OIlWN
iawhiok we held thie'tw               oi bsn6fik to be wagea.,
           We we of ths opinion  that the aooidstntdeath
bat@tkta and the slokaese death benetits are net wag- within
the meaning of Seotfon (0) of Artlole S%aSb-1’7,euprq due
to th8 V8w   n&&We OS thee batnetits,the unplaree i$ IzW~T
entitled to thmi~during his lifetime and the bme1Piofary
doea not parfonn  ay urvlosr ~OF the employer gor which
the beneriitsare.pnld.
            For the reemna  herstolore dtsouese4 we ax@ of
the OQi5bn   that certain paymntsr made to a benefialary Ln
oaae of the death of a person drawleg a psnaion f?oplthe
G-any, are net wages within the RUning ot Seation (0) of
b’tfel.  6%31b*17, N&W%.
                                                             589



Eon. Claude A. Willlaam, page 7



           x'eexpress no opinion as to whether or not any
pyments made to employeeswould be wages within thoaaa&ng
of Section (0) of Artiale S221b-17 should the Plan be tar-
minated by the Company,
                                   Yours very truly
                              A!lToRwEYGXWBRAL or TBUS